Campbell, C. J.,
delivered the opinion of the court.
The declaration does not show liability of the defendants for the injury suffered by the plaintiff-. They were under no obligation to have railing, or other protection, around the “ gallery.” The possibility that some one might fall off, was not sufficient-to suggest that a railing should be put there. The situation was known to the plaintiff, and the necessity for caution had presented itself to her, as shown by her putting the light so as to guide her on her return to her room. Her error, resulting in serious hurt, consisted in going on when she found the light gone. Her misfortune is deplored, but reparation cannot be made by despoiling the defendants, who were under no greater obligation to have railing around galleries than other persons who have galleries, and invite visitors to their houses.

Affirmed.